Exhibit 10.46

AMENDMENT NUMBER FOUR

TO THE

HENRY SCHEIN, INC.

DEFERRED COMPENSATION PLAN

EFFECTIVE AS OF JANUARY 1, 2011

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Deferred Compensation Plan, effective as of January 1, 2011 (the “Plan”);

WHEREAS, pursuant to Section 8.2 of the Plan, the Compensation Committee of the
Board of Directors of Henry Schein, Inc. (the “Committee”) is authorized to
amend the Plan;

WHEREAS, the Committee wishes to add a definition for “Commissioned Field Sales
Representative” under the Plan to include any non-salaried Employee eligible to
receive commissions;

WHEREAS, The Committee wishes to amend the definition of “Base Salary” under the
Plan to include hourly wages and any credited paid time off;

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the dates
set forth below:

1.    Effective as of January 1, 2016, Section 2.9.1 of the Plan is hereby added
as follows:

“‘Commissioned Field Sales Representative’ means, for purposes of this Plan, any
Employee eligible to receive commissions.”

2.    Effective January 1, 2017, Section 2.2 of the Plan is hereby amended in
its entirety to read as follows:

“‘Base Salary’ means the salary or hourly wages paid during a Plan Year (or, if
shorter, that portion of this Plan Year during which an individual is a
Participant) by an Employer to a Participant for services rendered (including,
effective for Plan Years commencing on or after January 1, 2017, any credited
paid time off, holiday pay, draw (refundable or otherwise), and excluding
commissions, bonuses, overtime, shift differential payments, unused
sick/personal days or unused vacation days, gratuities and disability payments.
Base Salary shall exclude the profit realized on the exercise of stock options
or on the sale of stock acquired under stock options, gains from the exercise of
stock appreciation rights, payments under a nonqualified deferred compensation
plan, income imputed on below market loans, financial or tax planning, housing
allowances, schooling allowances, income or excise tax equalization, income from
cashing out of stock options or stock appreciation rights, imputed income from
the use of a company automobile, amounts received under an employee award
program (without regard to

 

1



--------------------------------------------------------------------------------

whether or not an amount is paid in cash), car allowance, moving expenses and
relocation allowances. Base Salary shall not include any amounts paid or accrued
to a Participant as severance pay, or as a contribution to any profit-sharing
plan, pension plan, welfare plan, group insurance plan, or non-elective
contributions to a deferred compensation plan or any other employee benefit plan
maintained by the Employer, except that Base Salary shall include salary
reduction contributions to a plan established by the Employer under Code Section
401(k), 125 or 132(f).”

3.    Effective January 1, 2016, Section 2.5 of the Plan is hereby amended in
its entirety to read as follows:

“‘Bonus’ means a Participant’s incentive compensation paid under any of the
Company’s incentive compensation programs, including but not limited to the
Performance Incentive Plan, the Section 162(m) Cash Bonus Plan, the Medical
Field Sales Consultant Annual Bonus Plan and the annual Medical Outbound
Telesales Bonus Plan. Notwithstanding the foregoing, “Bonus” shall exclude
service awards, individualized performance bonuses and bonuses related to
non-competition, referrals, retention or commencement of employment, such as
stay, spot and sign on bonuses, and any other discretionary bonuses that are not
made under the Company’s incentive compensation programs.”

4.    Effective January 1, 2017, Section 2.15 of the Plan is hereby amended in
its entirety to read as follows:

“‘Eligible Employee’ means, for periods on and after January 1, 2017, an
Employee whose annualized Base Salary, Commissions and sales incentives paid by
the Company and by outside vendors for the Plan Year immediately prior to the
Plan Year in which the Elective Deferral is effective exceeds $175,000. For
periods prior to January 1, 2017, ‘Eligible Employee’ means (1) a salaried
Employee whose annualized Base Salary for the Plan Year immediately prior to the
Plan Year in which the Elective Deferral is effective exceeds $175,000 ($200,000
prior to January 1, 2014), or (2) a Commissioned Field Sales representative of
the Employer whose sum of annualized Base Salary and/or draw, Commissions and
sales incentives paid by the Company and by outside vendors for the Plan Year
immediately prior to the Plan Year in which the Elective Deferrals is effective
exceeds $175,000 ($200,000 prior to January 1, 2014).”

IN WITNESS WHEREOF, this amendment has been executed this 19 day of December,
2016.

 

HENRY SCHEIN, INC. By:  

/s/ Lorelei McGlynn

Title: SVP, Global HR/Financial Operations

 

2